              Case 1:19-cv-11586-IT Document 130 Filed 01/15/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

PHILIPS NORTH AMERICA LLC,

                    Plaintiff,

         v.                                          Civil Action No. 1:19-cv-11586-IT
FITBIT, INC.,

                    Defendant.


    FITBIT’S MOTION FOR LEAVE TO SUBMIT SUPPLEMENTAL AUTHORITY ON
         FITBIT’S RULE 12(b)(6) MOTION TO DISMISS UNDER 35 U.S.C. § 101


         On December 10, 2019, Defendant Fitbit, Inc. (“Fitbit”) filed a renewed Rule 12(b)(6)

motion to dismiss Plaintiff Philips North Am. LLC’s (“Philips”) First Amended Complaint Under

35 U.S.C. § 101. (Dkt. 33, 34).1 This Court held a hearing on Fitbit’s motion on August 20, 2020.

         On December 29, 2020, the Federal Circuit issued Simio LLC v. Flexsim Software Prods.

Inc., No. 2020-1171, -- F.3d --, 2020 WL 7703014 (Fed. Cir. 2020). (attached as Ex. A). In Simio,

the Federal Circuit affirmed two district court rulings: (1) a grant of a Rule 12(b)(6) motion to

dismiss under 35 U.S.C. § 101, and (2) a denial of a motion for leave to amend the complaint to

add new factual allegations to support patent-eligibility of the claims. Fitbit now moves for leave

to submit this precedential opinion as supplemental authority to its Rule 12(b)(6) motion. Good

cause exists for at least the following reasons:

        In its de novo review of the District Court’s grant of the Rule 12(b)(6) motion—while

         accepting “all well-pled allegations as true” and viewing those allegations “in the light

         most favorable to the nonmoving party”—the Federal Circuit nevertheless focused its


1
 Because Philips’ disclaimer of the asserted claims of U.S. Patent No. 6,976,958, Fitbit’s pending
Rule 12(b)(6) motion (Dkt. 33, 34) is directed to the second amended complaint (Dkt. 112).
       Case 1:19-cv-11586-IT Document 130 Filed 01/15/21 Page 2 of 5




    patent eligibility analysis at Alice step one on “what the patent asserts to be the focus of

    the claimed advance over the prior art,” not the allegations in the complaint. Simio, 2020

    WL 7703014, at *3–4 (emphasis added).

   For Alice step two, the Federal Circuit rejected the argument that a proposed amended

    complaint’s “new allegations were sufficient to preclude dismissal for ineligibility,”

    affirming the District Court’s “futility-based denial” of a motion for leave to amend. Id., at

    *8. The amended complaint spanned more than 100 paragraphs focused on a single patent,

    including an “illustrative” allegation that the Federal Circuit reproduced in its entirety:

       [T]he claimed executable process improves the functioning and operations
       of the computer, itself, as the creation and modification of a simulation
       objects, and the addition of new behaviors to object instances, can be done
       more efficiently and without the need for software programming. In
       addition, the claimed system requires less programming in operation and
       results in faster processing speed. . . .

    Id. at *8–9 (excerpted). First, the Federal Circuit reiterated that conclusory allegations must

    be “disregard[ed].” Id. at *9. Then, in instructing why “illustrative” allegations like the

    above can be disregarded and do not prevent resolution of the § 101 inquiry as a matter of

    law, the Federal Circuit explained: “[a] statement that a [claimed] feature ‘improves the

    functioning and operations of the computer’ is, by itself, conclusory.” Id. Further,

    allegations relating to “improved speed or efficiency inherent with applying the abstract

    idea on a computer” are insufficient as a matter of law. Id. (citing Customedia Techs., LLC

    v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).




                                             -2-
         Case 1:19-cv-11586-IT Document 130 Filed 01/15/21 Page 3 of 5




Dated: January 15, 2021

                                        FITBIT, INC.

                                        By Its Attorneys,


                                        /s/ Yar R. Chaikovsky
                                        Yar R. Chaikovsky
                                        yarchaikovsky@paulhastings.com
                                        Chad Peterman
                                        chadpeterman@paulhastings.com
                                        Dave Beckwith
                                        davidbeckwith@paulhastings.com
                                        David Okano
                                        davidokano@paulhastings.com
                                        Radhesh Devendran
                                        radheshdevendran@paulhastings.com
                                        Berkeley Fife
                                        berkeleyfife@paulhastings.com

                                        PAUL HASTINGS LLP
                                        1117 S. California Avenue
                                        Palo Alto, California 94304-1106
                                        Telephone: 1(650) 320-1800
                                        Facsimile: 1(650) 320-1900

                                        Jennifer B. Furey (BBO # 634174)
                                        Andrew T. O’Connor (BBO # 664811)
                                        GOULSTON & STORRS PC
                                        400 Atlantic Avenue
                                        Boston, MA 02110
                                        Telephone: (617) 482-1776
                                        Facsimile: (617) 574-4112
                                        E-mail: jfurey@goulstonstorrs.com
                                        aoconnor@goulstonstorrs.com




                                     -3-
          Case 1:19-cv-11586-IT Document 130 Filed 01/15/21 Page 4 of 5




       LOCAL RULE 7.1 CERTIFICATION

       I, Chad Peterman, counsel for Defendant Fitbit, Inc., hereby certify that Fitbit has

conferred with counsel for Philips North America, LLC to resolve the issues presented in this

motion, but after a good faith attempt to reach agreement, the parties did not do so.



       Dated: January 15, 2021                               By:     /s/ Chad Peterman
                                                                     Chad Peterman




                                               -4-
           Case 1:19-cv-11586-IT Document 130 Filed 01/15/21 Page 5 of 5




                                 CERTIFICATE OF SERVICE

       I certify that a true copy of the above document was served on the attorney of record for

each party via the Court’s CM/ECF system, which will send notification of this filing (NEF) to

all registered participants, and paper copies will be sent to those indicated as nonregistered

participants.


Dated: January 15, 2021                               By:     /s/ Yar Chaikovsky
                                                              Yar Chaikovsky




                                                -3-
